Citation Nr: 0937644	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-36 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) on the basis of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 
1961.  He died in January 2006; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  

In February 2008, the Board denied entitlement to service 
connection for the cause of the Veteran's death and 
entitlement to DIC on the basis of 38 U.S.C.A. § 1151.  The 
appellant subsequently appealed to the Court of Appeals for 
Veterans Claims (Court).  In a May 2009 Joint Motion for 
Remand, the parties (the Secretary of VA and the appellant) 
determined that a remand was warranted.  By a May 2009 Order 
of the Court, the Court granted the Joint Motion for Remand, 
vacated the February 2008 Board decision, and remanded the 
matter for readjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present case involves a question regarding the cause of 
death of the above named Veteran.  The widow has asserted two 
theories of entitlement.  The first is that the Veteran's 
death is causally related to service-related disabilities.  
The second involves the issue of whether VA medical treatment 
was the proximate cause of the Veteran's death.  After review 
of the claims file, the Board concludes that additional 
medical evidence is needed to adequately adjudicate both 
issues on appeal.  Therefore, this appeal is being remanded 
for the purpose of obtaining medical opinions regarding both 
of the appellant's theories of entitlement.  

A. Service Connection for the Cause of the Veteran's Death

The Veteran's death certificate lists cerebral anoxia due to 
respiratory failure due to an acute cerebrovascular accident 
as the immediate cause of death.  Other significant 
conditions contributing to death include diabetes mellitus, 
cirrhosis of the liver, and protein energy malnutrition.  A 
review of the record reflects that the Veteran was not 
service-connected for any of the above disorders at the time 
of his death.  Rather, service connection was established for 
degenerative disc disease of the lumbar spine, a depressive 
disorder, and residuals of a postoperative right inguinal 
hernia repair.  

It is the appellant's contention, however, that cirrhosis of 
the liver is secondarily related to the Veteran's service-
connected depressive disorder.  More specifically, she 
asserts that clonazepam prescribed in September 2004 for 
insomnia related to the Veteran's depressive disorder caused 
and/or aggravated his liver disease.  

Medical evidence of record indicates that the Veteran was 
seen by VA psychiatry on September 21, 2004, at which time he 
was prescribed clonazepam.  One month later, on October 21, 
2004, he was seen at Kettering Medical Center (Kettering) for 
complaints of abdominal pain secondary to constipation.  
Records from this October 2004 visit indicate that his 
constipation, and thus, his abdominal pain, may be a 
medication effect from the change in his psychiatric 
medications.  The examining physician noted that the "timing 
certainly would suggest this."  Clonazepam was then 
discontinued, as indicated by an October 29, 2004, VA 
psychiatry note.  

A November 3, 2004, VA homebound patient care (HBPC) record 
states that the Veteran thereafter complained of left upper 
quadrant abdominal pain, but that he was no longer 
constipated as he was passing gas and having bowel movements.  
He was re-evaluated at Kettering on November 8, 2004, and an 
abdominal CT scan showed a large amount of ascites.  His 
liver panel also showed increased alkaline phosphates 
(alkphos), which were correlated as secondary to gallbladder 
disease versus a medication effect.  Records show his 
abdominal distention resolving as of November 15, 2004.  

VA treatment records show that he was subsequently diagnosed 
with portal hypertension and ascitis secondary to cirrhosis 
of the liver.  See VA Extended Care Note dated January 13, 
2005.  Since the Veteran reported no history of binge 
drinking, his physicians identified nonalcoholic 
steatohepatitis (NASH) versus an undetermined etiology as the 
"most likely" cause.  Id.  An August 2005 liver biopsy 
ruled out NASH; instead, the findings were consistent with 
cirrhosis due to hepatitis C, autoimmune disease, or other 
chronic hepatitis.  This lab report also shows that the 
Veteran was negative for hepatitis C.  

None of the above records specifically relates the Veteran's 
cirrhosis of the liver to the use of clonazepam.  Rather, his 
medical records show that he experienced a reaction to 
clonazepam (constipation) which coincided with his diagnosis 
of cirrhosis of the liver.  Moreover, a July 2005 VA 
gastrointestinal (GI) clinic telephone note reveals that the 
chief of the GI service investigated a possible connection at 
the request of the appellant, and subsequently informed her 
that "it is unlikely that Clonazepam was the cause of his 
liver disease" (emphasis added).  Nevertheless, for the 
reasons discussed below, the Board is of the opinion that the 
record contains evidence which may support a theory of 
service connection based on aggravation.  

Following the Board's February 2008 decision, the appellant 
submitted drug information which indicates that clonazepam is 
contraindicated in patients with clinical or biomedical 
evidence of significant liver disease.  In the present case, 
there is no indication that the Veteran was diagnosed with 
cirrhosis of the liver prior to September 2004.  However, 
liver function tests dated in December 2001, March 2003, and 
July 2003 reflect abnormally high levels of alkphos.  The 
July 2003 liver function test also showed abnormally high 
levels of aspartate transaminase (AST) and alanine 
transaminase (ALT).  The current record does not contain any 
clinical explanation for these abnormal findings, but the 
Board notes that such evidence raises the possibility that 
the Veteran had liver disease prior to September 2004.  If 
so, such liver disease may have been aggravated by the 
clonazepam prescribed in September 2004 since it is 
contraindicated in patients with liver disease.  

Absent more definite clinical evidence of record, the Board 
is of the opinion that a remand is necessary to obtain 
medical opinions regarding the following: (1) The likelihood 
that cirrhosis of the liver was proximately caused by 
clonazepam; (2) The likelihood that the Veteran had liver 
disease prior to September 2004; and (3) The likelihood that 
the clonazepam may have aggravated any liver disease which 
existed prior to September 2004.  If the reviewing physician 
determines that cirrhosis of the liver was caused or 
aggravated by the Veteran's use of clonazepam from September 
21, 2004, to October 29, 2004, he/she should then provide an 
opinion as to whether cirrhosis of the liver was a 
contributory cause of death.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See 38 U.S.C.A. § 5103A(a) (West 2002); Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).

B. Entitlement Under 38 U.S.C.A. § 1151

In addition to asserting that she is entitled to DIC on the 
basis that the Veteran's death was service-related, the 
appellant contends that entitlement is warranted on the basis 
that her husband's January 2006 hospitalization led to his 
death.  Specifically, she contends that a blood thinner was 
administered contrary to physician's orders the night before 
a head CT scan was performed to rule out any bleeding.  

Historically, the Veteran was seen by VA in May 2005 
following complaints that he suddenly and unexpectedly could 
not raise his left wrist.  See VA Geriatrics Note dated May 
6, 2005; VA Neurology Consult dated May 9, 2005.  A head CT 
scan was performed which revealed a low attenuation area in 
the left frontal parietal area which was consistent with 
infarction.  The age of the ischemic changes could not be 
identified, but neurology noted that there was no evidence of 
an acute cerebrovascular accident on clinical examination.  
Id.  Based on these clinical findings, the Veteran was 
prescribed anti-platelet (blood thinner) therapy consisting 
of aspirin and Plavix.  Id.

Thereafter, on January 10, 2006, the Veteran entered the 
Dayton VA Medical Center (MC) after a fall in his home.  
Following an evaluation in which it was noted that the 
Veteran appeared dehydrated, he was admitted, in part, for 
the purpose of obtaining a head CT in the morning to rule out 
a bleed.  Admission records show that he was taking two blood 
thinners, aspirin and Plavix (clopidogrel bisulfate).  The 
evaluating physician expressly noted that these medications 
should be withheld until after the results of the head CT 
were obtained.  The next day, January 11, 2006, the Veteran's 
head CT showed an acute bleed at the left lateral geniculate 
body; he was diagnosed with an acute cerebral hemorrhage.  An 
MRI study was recommended, but the Veteran was discharged 
"against medical advice" (AMA) on January 11, 2006.  He 
expired a week later; the underlying cause of death listed on 
the death certificate was acute cerebrovascular accident of 
the parietal.  

Although Plavix and aspirin were discontinued per physician's 
orders, a review of VA medication notes indicates that the 
Veteran was given two injections of enoxaparin (Lovenox), 
first on January 11, 2006, at approximately 1:00 A.M., and 
then at approximately 9:00 A.M.  The medication notes 
associated with these injections reflects that they were 
administered "Per DVT [deep vein thrombosis] Protocol."  

Since the Board's February 2008 decision, the appellant has 
submitted drug information regarding Lovenox.  Pertinent to 
the current appeal is information that Lovenox is 
contraindicated in patients with active major bleeding.  In 
the present case, it was not clear until the following 
morning that the Veteran had an active cerebral hemorrhage.  
However, the fact that the examining physician discontinued 
the Veteran's aspirin and Plavix medications until the 
results of the head CT scan were completed suggests that an 
active bleed was suspected.  

For claims filed after October 1, 1997, such as this claim, 
DIC shall be awarded for a qualifying veteran's death if the 
death was not the result of the veteran's willful misconduct 
and the death was caused by hospital care or medical 
treatment furnished by the VA and the proximate cause of the 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  38 
C.F.R. § 3.361(c) (2008).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's death, it must be shown that 
the hospital care, medical or surgical treatment, or 
examination caused the veteran's death and VA failed to 
exercise the degree of care that would be expected of a 
reasonable healthcare provider; or VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).  
Whether the proximate cause of a veteran's death was an event 
not reasonably foreseeable is in each claim to be determined 
based on what a reasonable healthcare provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable healthcare 
provider would not have considered to be an ordinary risk of 
the treatment provided.  38 C.F.R. § 3.361(d)(2).

In light of the above history, the Board is of the opinion 
that further medical evidence is needed to resolve the 
appellant's claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See 38 U.S.C.A. § 5103A(a) (West 2002); Delarosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008).  More specifically, a medical 
opinion is needed as to whether the Veteran's death was 
proximately caused by the administration of Lovenox prior to 
the Veteran's head CT scan on January 11, 2006; and, if so, 
whether VA's administration of Lovenox prior to the Veteran's 
head CT scan was careless, negligent, lacked proper skill, or 
was an error in judgment (in other words, did VA fail to 
exercise the degree of care that would be expected of a 
reasonable health care provider?).  

C. Additional Development

The Board observes that it appears that there are outstanding 
VA treatment records which might be relevant to the current 
issues for consideration that have not been obtained.  In 
particular, it appears that the Veteran underwent a head CT 
scan on November 4, 2005.  See VA CT Head Scan Report dated 
January 11, 2006.  The results of this scan are not currently 
associated with the claims file.  In fact, it appears that VA 
treatment records for the period from October 21, 2005, 
through November 29, 2005, are not of record.  

As such records clearly contain evidence that is relevant to 
the current appeal, and given that these outstanding VA 
treatment records are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, a remand is necessary.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Finally, the Court held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Based on the Board's preliminary review of the 
claim and the April 2006 and August 2007 notices provided to 
the appellant pursuant to the VCAA, the Board finds that 
remand is also required so that the appellant can be provided 
with a new VCAA notice letter that more fully complies with 
the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant with a new VCAA 
notice letter, noting (1) a statement of 
the conditions for which the Veteran was 
service-connected at the time of his 
death, as well as (2) an explanation of 
the evidence and information required to 
substantiate the DIC claim based on the 
conditions not yet service-connected (the 
elements of service connection for a claim 
based on theories of direct and secondary 
service connection).

2.  Obtain any VA treatment records from 
the Dayton VAMC for the period from 
October 21, 2005, through November 29, 
2005, including the results of a head CT 
scan performed on November 4, 2005.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the agency of original 
jurisdiction determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

3.  Following receipt of any outstanding 
VA treatment records, refer the case to a 
hepatologist for a VA medical opinion.  
The reviewing physician must be provided 
with the entire claims folder, including a 
copy of this REMAND.  The opinion should 
reflect that a review of the claims folder 
was completed.  After reviewing the 
record, the reviewing VA physician should 
answer the questions provided below.  A 
detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  If any of the 
above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the reviewing 
physician should clearly and specifically 
so specify in the medical opinion, with an 
explanation as to why this is so.  

    (a) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's use 
of clonazepam for the period from 
September 21, 2004, through October 29, 
2004, proximately caused or contributed to 
cause his cirrhosis of the liver.
    
    (b) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran had 
liver disease, including cirrhosis of the 
liver, which existed prior to September 
21, 2004.  
    
    (c) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
cirrhosis of the liver was aggravated 
(chronically worsened) by his use of 
clonazepam for the period from September 
21, 2004, through October 29, 2004.  

    (d) If it is determined that cirrhosis 
of the liver was caused or aggravated by 
the Veteran's use of clonazepam, the 
reviewing physician should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
cirrhosis of the liver contributed 
substantially or materially to his death, 
combined to cause death, or aided or lent 
assistance to the production of his death.  

4.  Following receipt of any outstanding 
VA treatment records, refer the case to a 
neurologist for a VA medical opinion.  The 
reviewing physician must be provided with 
the entire claims folder, including a copy 
of this REMAND.  The opinion should 
reflect that a review of the claims folder 
was completed.  After reviewing the 
record, the reviewing VA physician should 
answer the questions provided below.  A 
detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  If any of the 
above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the reviewing 
physician should clearly and specifically 
so specify in the medical opinion, with an 
explanation as to why this is so.  

	(a) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's death 
was proximately caused by the 
administration of Lovenox prior to the 
head CT scan performed on January 11, 
2006.  

	(b) If so, whether VA's action of 
administering Lovenox prior to the 
Veteran's head CT scan represented 
carelessness, negligence, lack of proper 
skill, or an error in judgment.  In other 
words, did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider?  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
appellant has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the appellant and 
her representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



